UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 02-6544



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARIO SALAS,

                                            Defendant - Appellant.




Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CR-98-166)


Submitted:   September 25, 2002            Decided:    July 11, 2003


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mario Salas, Appellant Pro Se. Nicholas Stephan Altimari, OFFICE
OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Mario Salas seeks to appeal the district court’s order denying

his motion filed under 28 U.S.C. § 2255 (2000).             We have reviewed

the record and the district court’s opinion and conclude that Salas

has   not   made   a   substantial     showing      of   the   denial    of   a

constitutional     right.   See   28       U.S.C.   §    2253(c)(2)     (2000).

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                      DISMISSED




                                       2